          Case 3:17-cv-00558-SRU Document 569 Filed 10/14/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    ___________________________________

    IN RE TEVA SECURITIES LITIGATION                                  No. 3:17-cv-558 (SRU)
    ___________________________________


                         CONFERENCE MEMORANDUM AND ORDER

        On October 1, 2020, I held a telephonic status conference on the record with Joseph A.

Fonti, Susan R. Podolsky, 1 Evan A. Kubota, and J. Christopher Rooney, attorneys for the lead

plaintiff, Ontario Teachers’ Pension Plan Board, and the named plaintiff, Anchorage Police &

Fire Retirement System; and Jason D. Frank, Emily E. Renshaw, Elizabeth G. Hays, Sheron

Korpus, Andrew Schwartz, and Jill M. O’Toole, attorneys for the defendants, Teva

Pharmaceutical Industries, Ltd.; Erez Vigodman; Eyal Desheh; Sigurdur Olafsson; Deborah

Griffin; Kåre Schultz; Michael McClellan; Yitzhak Peterburg; and Teva Pharmaceutical Finance

Netherlands III B.V. 2 The above-noted defense counsel represent the Defendants in all the Teva-

related actions 3 except that, in one, 4 Jill O’Toole alone represents the Defendants. In addition,

Sheron Korpus and Andrew Schwartz do not represent the Defendants in all the Teva-related

actions. 5 Matthew L. Mustokoff, Liaison Counsel for the Direct Action Plaintiffs, 6 was also

present. Numerous plaintiffs’ counsel in other Teva-related actions—that I have consolidated

into this case—were also present. Those counsel were:



1
  Ms. Podolsky has not yet filed a notice of appearance.
2
  Ms. O’Toole is not counsel for Kåre Schultz.
3
  See Consolidation Order, Doc. No. 341, at 1–2 nn. 2–3; 35; see also Boeing Co. Emp. Ret. Plans Master Trust v.
Teva Pharm. Indus., Ltd., et al., No. 20-cv-588 (transferred to me on May 4, 2020); Fir Tree Value Master Fund, et
al. v. Teva Pharm. Indus., Ltd., et al., No. 20-cv-683 (transferred to me on May 19, 2020).
4
  See OZ ELS Master Fund, Ltd., et al. v. Teva Pharm. Indus., Ltd., et al., No. 3:17-cv-1314.
5
  See Notices of Appearance, Doc. Nos. 444 (Korpus) and 446 (Schwartz).
6
  See Order, Doc. No. 352, at ¶ 17.
            Case 3:17-cv-00558-SRU Document 569 Filed 10/14/20 Page 2 of 5




                            Case                                                  Counsel

                                                                Jonathan D. Uslaner
    OZ ELS Master Fund, Ltd., et al. v. Teva
    Pharm. Indus., Ltd., et al., No. 3:17-cv-1314

                                                                Matthew L. Mustokoff (also Liaison Counsel)
    Nordea Investment Mgmt. AB v. Teva Pharm.
    Indus., Ltd., et al., No. 3:18-cv-1681

    Revenue, et al. v. Teva Pharm. Indus., Ltd., et
    al., No. 3:18-cv-1721

                                                                Jonathan Park
    Pacific Funds Series Trust, et al. v. Teva
    Pharm. Indus., Ltd., et al., No. 3:18-cv-1956

    Schwab Capital Trust, et al. v. Teva Pharm.
    Indus., Ltd., et al., No. 3:19-cv-192

    Stichting PGGM Depositary, et al. v. Teva
    Pharm. Indus., Ltd., et al., No. 3:19-cv-1173

    Internationale Kapitalanlagegesellschaft mbH
    v. Teva Pharm. Indus., Ltd., et al., No. 3:20-
    cv-83

                                                                Carol V. Gilden
    Public School Teachers Pension and Ret. Sys.
    of Chicago v. Teva Pharm. Indus., Ltd., No.                 Jan E. Messerschmidt 7
    3:19-cv-175

    Oregon v. Teva Pharm. Indus., Ltd., et al., No.
    3:19-cv-657

                                                                Christopher Chad Johnson
    Phoenix Ins. Co., Ltd., et al. v. Teva Pharm.
    Indus., Ltd., et al., No. 3:19-cv-449                       William H. Narwold

    Harel Pension and Provident Ltd., et al. v.
    Teva Pharm. Indus., Ltd., et al., No. 3:19-cv-
    656
                                                                Michael J. Wernke



7
    Mr. Messerschmidt is not yet a counsel of record in this case.

                                                            2
         Case 3:17-cv-00558-SRU Document 569 Filed 10/14/20 Page 3 of 5




 Mivtachim The Workers Social Ins. Fund Ltd.,
 et al. v. Teva Pharm. Indus., Ltd., et al., No.
 3:19-cv-513

 Clal Ins. Co., Ltd., et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-543

 Migdal Ins. Co., Ltd., et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-655

 Migdal Mutual Funds, Ltd. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-923

 Psagot Mutual Funds, Ltd., et al. v. Teva
 Pharm. Indus., Ltd., et al., No. 3:19-cv-1167

                                                       Michael Hampson
 Highfields Capital I LP, et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-603                 Jennifer Randolph

                                                       Serena P. Hallowell
 Boeing Co. Emp. Ret. Plans Master Trust v.
 Teva Pharm. Indus., Ltd., et al., No. 20-cv-
 588

 Fir Tree Value Master Fund, et al. v. Teva
 Pharm. Indus., Ltd., et al., No. 20-cv-683


       I scheduled this call during our last telephonic status conference on September 16, 2020.

See Conf. Mem. and Order, Doc. No. 549, at 4. Pursuant to my order, the parties submitted pre-

conference briefing. See Pls.’ Mot. to Compel, Doc. No. 554; Mem. in Supp. Pls.’ Mot. to

Compel, Doc. No. 555; Aff. of Evan Kubota in Supp. Pls.’ Mot. to Compel, Doc. No. 556; Defs.’

Opp’n, Doc. No. 558. The purpose of the conference was to resolve an outstanding discovery

issue regarding the text messages of Maureen Cavanaugh and five other custodians.

       First, we discussed the potential forensic examination of Cavanaugh’s relevant electronic

devices and data. The parties both acknowledged that, although several of Cavanaugh’s text

messages have been produced, none has been produced for the following periods of time: (1)

                                                   3
            Case 3:17-cv-00558-SRU Document 569 Filed 10/14/20 Page 4 of 5




before March 5, 2016 and (2) between June 2016 and May 2017. Although the Defendants

represent that they have searched all data and devices within their possession, custody, or control

for responsive text messages for those time periods, the gaps are puzzling, to say the least. Thus,

I ordered that a forensic examination is appropriate as follows:

        -    By October 12, 2020, the parties shall stipulate to the terms of that forensic
             analysis. If the parties cannot agree on stipulated terms, then, on October 14,
             2020, the parties each may file a brief notice indicating their impasse and the
             areas of their disagreement. After receiving those notices, should they be
             necessary, I will arrange for a prompt hearing (likely on October 15, 2020 at
             11:00 a.m.) to resolve the issue.

        -    Any agreement should ensure that the Defendants will make available for
             examination all data and devices pertaining to Cavanaugh in their possession,
             custody, or control that may—upon forensic examination—lead to any
             information regarding Cavanaugh’s text messages. That universe includes, but
             is not limited to, the data set pertaining to Cavanaugh’s 2016 phone (number
             ending in 4959) and the physical device and phone backup pertaining to
             Cavanaugh’s 2018 phone (number ending in 8624).

        Next, we discussed the potential forensic examination of electronic devices (and data

sets, images, and backups of those devices) for the other five custodians at issue. 8 I indicated

that the parties should continue to engage in discussions regarding further searches of those

custodians’ text messages. I am not yet ready to enter any order regarding production of those

five custodians’ text messages.

        Finally, we discussed the manner of production of text messages among different

combinations of relevant individuals. I ordered as follows:

        -    The Defendants will produce full text message threads (in native format) of
             communications between the six relevant custodians 9 and any individual
             identified by name or initial in the States AG Complaint as someone with whom
             those six relevant custodians communicated. That production will be regardless
             of substance or relevance.


        8
          Those custodians are: (1) Christine Baeder, (2) Teri Coward, (3) Kevin Galownia, (4) Nisha Patel, and
(5) David Rekenthaler.
        9
          For clarity’s sake, those six custodians are Cavanaugh and the five custodians identified in n.8.

                                                        4
             Case 3:17-cv-00558-SRU Document 569 Filed 10/14/20 Page 5 of 5




        -     The Defendants will produce all relevant text messages (1) among the six
              relevant custodians themselves and (2) among any of the six relevant custodians
              and any individual defendants named in this action. 10 Such production must
              include text messages sufficient to contextualize the relevant text messages.

                                                    *        *       *

        The parties shall abide by my Orders as set forth above. If a party contends that I have

misdescribed a voluntary agreement to produce, it shall nonetheless produce documents or items

consistent with the terms of this Order unless and until the Order is later clarified, corrected, or

modified.



        So ordered.


Dated at Bridgeport, Connecticut, this 14th day of October 2020.


                                                                      /s/ STEFAN R. UNDERHILL
                                                                      Stefan R. Underhill
                                                                      United States District Judge




        10
           Again, for clarity’s sake, those Individual Defendants are: (1) Erez Vigodman, (2) Eyal Desheh, (3)
Sigurdur Olafsson, (4) Deborah Griffin, (5) Kåre Schultz, (6) Michael McClellan, and (7) Yitzhak Peterburg.

                                                        5
